UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-35083 Novanta Inc. (Exact name of registrant as specified in its charter) New Brunswick, Canada 98-0110412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 125 Middlesex Turnpike
